Title: To John Adams from Mathew Carey, 15 May 1813
From: Carey, Mathew
To: Adams, John



Hon Joh Adams,Sir,
Philada May 15. 1813

I recd from my venerable & respected friend, Dr Rush, sundry communications from you, forwarded by you for the use of the author of the Naval History, which I have just published. I now return them with thanks.
A mistake of the post office prevented the first of them coming early enough to answer the purpose.
I request your acceptance of a copy of the work, which I send herewith. Any As it was written quite hastily, it will require to be read with some grains of allowance.
I have printed but a small Edition, for the purpose of having a chance of rendering the work more complete at a future day. I think not improbable that I shall in four or five weeks commence another edition—
Any corrections or alterations that you may suggest for the improvement of the work will be thankfully recd.
Accept the assurances of my respect & esteem, & of the sincerest wishes for your honour & happiness, of / Your obt. Hble Servt
Mathew Carey